UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-2398


MARILYN CROWLEY,

                Plaintiff - Appellant,

          v.

PINEBROOK, INCORPORATED,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Jillyn K. Schulze, Magistrate Judge.
(8:08-cv-03427-JKS)


Submitted:   July 12, 2011                 Decided:   July 21, 2011


Before SHEDD, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marilyn Crowley, Appellant Pro Se.    Heidi Elizabeth Dudderar,
LAW OFFICES OF HEIDI E. DUDDERAR, PC, California, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Marilyn     Crowley    appeals     the    district       court’s   order *

granting    summary     judgment    and       denying    her    claim     that    her

employment was terminated in violation of Title VII, 42 U.S.C.A.

§§ 2000e-2000e-17       (West     Supp.       2010)     and    the    Jury     System

Improvement Act, 18 U.S.C. § 1875 (2006).                 We have reviewed the

record and find no reversible error.              Accordingly, we affirm for

the    reasons   stated    by     the   magistrate       judge.         Crowley     v.

Pinebrook, Inc., No. 8:08-cv-03427-JKS (D. Md. Dec. 1, 2010).

We    dispense   with   oral    argument      because    the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                             AFFIRMED




       *
       The parties consented to the exercise of jurisdiction by
the magistrate judge pursuant to 28 U.S.C. § 636(c) (2006).



                                          2